 



Exhibit 10.2
The following is an excerpt of the Minutes of a Special Meeting of the Board of
Directors of CWM Mortgage Holdings, Inc. (now known as IndyMac Bancorp, Inc.)
held on July 18, 1995.
     Director Emeritus Program
     [ ... ] RESOLVED, That the position of Director Emeritus shall be created
for all retiring Directors who have attained at least the age of 65, have served
as Directors of the Company for at least five years, and are in good standing
(as determined by the Board of Directors) upon and during retirement. The
conditions applicable to any Director Emeritus shall be set forth in an
agreement to be executed by the Company and such Director Emeritus, and shall
include the following:

  (i)   the Director shall agree that, for such time as he or she is serving as
Director Emeritus, he or she will not compete in any manner with the Company and
will refrain from becoming affiliated with or from supplying any information or
materials to any competitor of the Company; and     (ii)   the Director shall
agree that, for such time as he or she is serving as Director Emeritus, he or
she shall be available to the Company on a consulting basis and shall attend
meetings as requested by the Company at mutually convenient times and places to
advise the Company on various matters.

     RESOLVED FURTHER, That the compensation for serving as Director Emeritus
will be based on the Director’s years of service as a Director, and the amount
of the Directors’ fees earned during the twelve month period preceding such
Director’s retirement, according to the following schedule:

      Years of Service   Compensation as Director Emeritus
5 years
  45% of preceding twelve months’ Directors’ fees
10 years
  70% of preceding twelve months’ Directors’ fees
15 or more years
  95% of preceding twelve months’ Directors’ fees

     RESOLVED FURTHER, That the Director Emeritus program shall be effective as
of July 1, 1995, and any years of service accumulated by a Director prior to
such date shall count for purposes of determining the compensation payable
according to the schedule set forth above;
     RESOLVED FURTHER, That no amount of compensation for a Director Emeritus
will be eligible for deferral under any compensation deferral plan adopted by
the Company or any affiliate;
     RESOLVED FURTHER, That so long as he or she is in compliance with the terms
of any agreement with the Company, and remains in good standing with the

 



--------------------------------------------------------------------------------



 



Company (as determined by the Board of Directors), a Director Emeritus will
receive compensation for life, with a death benefit payable to such Director’s
estate in the maximum amount of one year’s compensation in the event that such
Director dies before receiving five years’ compensation, provided that the
amount of the death benefit will be reduced by one-fifth for each year that
compensation as a Director Emeritus was received.
     [ ... ]

 